Citation Nr: 0720781	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, to include on 
a secondary basis.

2.  Entitlement to service connection for a right ankle 
disability, to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1982 and from June 1986 to December 1990.

By rating decision dated in June 2003, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
low back disability, to include on a secondary basis.  He was 
notified of this determination and of his right to appeal by 
a letter dated the following month, but a timely appeal was 
not received.  In December 2003, the veteran sought to reopen 
his claim for service connection for a low back disability.  
In a July 2004 rating action, the RO confirmed and continued 
the previous denial of the claim.  In addition, the RO denied 
service connection for a right ankle disability, to include 
on a secondary basis.

The issue of entitlement to service connection for a right 
ankle disability, to include on a secondary basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a left 
ankle fracture with arthritis, evaluated as 30 percent 
disabling.

2.  A June 2003 rating decision denying service connection 
for chronic low back pain was not appealed.


3.  Evidence received subsequent to that decision relates to 
an unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.

4.  The competent medical evidence establishes that the 
veteran's left ankle disability contributed to the 
development of degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for entitlement to service connection for a low back 
condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

2.  Degenerative disc disease of the lumbar spine is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 501, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  In 
light of the fully favorable decision on the issue on appeal, 
the Board finds that no further discussion of VCAA compliance 
is necessary.

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
include at two hearings, the service medical records, private 
and VA medical records, VA examination reports, and 
statements from the veteran's family members.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for a low back disability was in June 
2003.  Therefore, the Board must review the additional 
evidence submitted since that determination.  

The RO denied the appellant's claim for service connection 
for a low back disability in June 2003 on the basis that 
there was no clinical evidence linking the veteran's low back 
disorder to service or his service-connected residuals of a 
fracture to the left ankle.  The additional evidence includes 
private and VA outpatient treatment records, as well as 
examination reports.  In a statement dated in April 2006, a 
private physician noted that the veteran had an antalgic gait 
which, in turn, caused increasing back pain.  In addition, 
following a VA examination in July 2006, the examiner 
concluded that the veteran's chronic back pain was 
multifactorial, caused by both degenerative joint disease and 
malpositioning secondary to a left ankle injury.  Thus, the 
evidence relates to a previously unestablished fact and 
furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for a low back 
disability.  Accordingly, the claim is reopened.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).


With regard to the issue of whether service connection is 
warranted for degenerative disc disease of the lumbar spine, 
the evidence supporting the veteran's claim includes a 
November 2001 report from a private physician in which some 
left leg antalgia was noted.  When seen in a VA outpatient 
treatment clinic in December 2002, the veteran related that 
he had jarred his back about six days earlier while going 
down some steps.  An X-ray study of the lumbosacral spine 
revealed narrowing of L4-5 and L5-S1 disc space.  The 
assessment was low back strain.  

In April 2004, a private physician stated that he had 
reviewed the veteran's medical records and lumbosacral 
radiographs.  He noted that the veteran had experienced a 
parachuting accident that resulted in a left ankle fracture, 
and that X-ray studies in February 2004 were consistent with 
degenerative disc disease of the lumbar spine.  He commented 
that what was unknown was whether the trauma the veteran 
experienced in the parachuting accident caused or contributed 
to the degenerative disc disease in the back.  The physician 
indicated that it was known that joints experiencing 
significant trauma degenerate more rapidly than non-
traumatized joints.  He maintained that the relationship 
between the veteran's accident was possible, but not 
provable.  He further pointed out that altered gait mechanics 
due to the leg/ankle injuries could also contribute to the 
development and severity of the degenerative disc disease.  

Another private physician noted in April 2006 that the 
veteran had been seen in September 2005 and reported an 
injury in 1987 that resulted in a crush injury to the left 
ankle, left fibula and left tibia.  He asserted that the 
amount of osteoarthritis present in the ankle had resulted in 
decreased range of motion and the veteran had very little 
flexion or extension in the ankle.  He added that because of 
the arthritis, the veteran had to rely primarily on the right 
leg and this caused overcompensation injuries to the right 
leg.  He stated that the veteran had an antalgic gait and 
that this caused increasing back pain.  He concluded that 
there was no question that the amount of arthritis the 
veteran had in the ankle had caused the antalgic gait and 
that this, in turn, had caused injury and pain to the lower 
back.



Finally, the Board notes that the veteran was afforded a VA 
examination in July 2006.  The veteran related that he had 
had an abnormal gait since the in-service injury, and that 
this had caused his chronic back pain.  An examination 
revealed that the veteran had an antalgic gait.  Following 
the examination, the diagnosis was chronic lower back pain 
secondary to abnormal gait and malpositioning secondary to a 
left foot injury.  The examiner, based on a review of the 
veteran's medical records and claims folder, concluded that 
the veteran's chronic back pain was multifactorial, caused by 
both degenerative joint disease and malpositioning due to 
abnormal gait secondary to the left ankle injury.  He 
explained that the abnormal gait could cause abnormal, 
inequivalent transmission of forces through the remainder of 
the axial skeleton, causing abnormal wear distribution and 
result in accelerated degenerative joint disease and chronic 
back pain.  

Based on a review of the claims folder, another VA physician 
concluded in August 2006 that the degenerative disc disease 
was less likely than not related to the left ankle injury in 
service.  He noted that although the veteran described having 
an abnormal gait since the injury in 1987, VA examinations 
showed that he had a normal gait.  The physician also stated 
that the fact that the veteran was overweight for his height 
would potentially result in increased stress in the 
lumbosacral region.  He further commented that degenerative 
disc disease is a problem in medicine that has many potential 
etiologies.

In this case, there are three medical opinions that support 
the veteran's allegations of a relationship between his 
service-connected left ankle injury and degenerative disc 
disease in the lumbar spine, and one that rejects it.  The 
Board points out that it is not merely the fact that the 
number of favorable opinions is higher than the single 
opinion that is against the claim.  In this regard, the Board 
concedes that the private physicians did not have access to 
the veteran's claims folder.  The physician who provided the 
April 2004 opinion did review some (unspecified) medical 
records.  His opinion was somewhat speculative, in that he 
said that it was possible, but not provable, that there was a 
relationship between the left ankle disability and a back 
disability.  Nevertheless, he provided a rationale for his 
opinion, that is, the veteran's altered gait mechanics could 
contribute to the development of degenerative disc disease.  
Similarly, in April 2006, another private physician also 
explained that the veteran's antalgic gait was caused by 
arthritis, and this led to the veteran's back problem.  

While the August 2006 opinion from the VA examiner indicates 
that the record revealed a normal gait, on the initial VA 
examination following the veteran's discharge from service, 
conducted in February 1991, the examiner indicated that the 
veteran had a very slight limp.  Subsequently VA examinations 
in April 1993, December 1996 and October 1998 did not 
specifically mention gait.  The October 1998 examination 
noted that the veteran's ankle joint did not move very much 
and that when he tried to walk on his heel or toe, it was 
difficult for him to do this on either the left heel or toe.  
In July 1999 it was noted that the veteran was capable of 
walking with somewhat of a flatfoot gait, with smooth stride 
and step, but with no true heel strike.  It was noted that he 
appeared to compensate well.  A subsequent report in October 
1999 noted no evidence of an antalgic gait, and it was noted 
on the May 2004 VA examination that he did not walk with a 
limp.  Subsequent private notes indicated that he did have an 
antalgic gait.  

Upon review of the record, the Board finds that the evidence 
is in equipoise.  Accordingly, the benefit of the doubt is 
resolved in the veteran's favor, and service connection for 
degenerative disc disease of the lumbar spine on a secondary 
basis is warranted.  


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened.

Service connection for degenerative disc disease of the 
lumbar spine on a secondary basis is granted.



REMAND

The veteran also asserts that service connection is warranted 
for a right ankle disability secondary to his service 
connected residuals of a fracture of the left ankle.  The 
record discloses that when he was examined by the VA in April 
2004, the veteran reported right ankle pain.  The pertinent 
impression was pain in the right ankle.  The examiner 
commented that he was unable to state with certainty that the 
left foot pain was causing the right ankle pain.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

A private physician noted in April 2006 that due to 
osteoarthritis in the left ankle, the veteran relied 
primarily on his right leg, and this caused overcompensation 
injuries to the right leg.  He also noted that the veteran 
had an antalgic gait and that there was no question that the 
arthritis in the ankle had caused the antalgic gait and that 
this, in turn, had caused injury and pain to the right leg.  
In a March 2007 statement, the same physician commented that 
the veteran's left leg pain resulted in an antalgic gait and 
this put additional strain on his right leg.  

The Board concedes that a specific disability of the right 
ankle has not been identified.  However, in view of the 
indications in the record of problems involving the right 
leg, the Board is of the opinion that additional development 
of the record is warranted.  Accordingly, the case is 
REMANDED to the RO for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a right ankle 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA orthopedic examination by a physician 
to determine the nature and etiology of 
any current right ankle disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

The examiner is requested to furnish an 
opinion concerning whether a diagnosed 
right ankle disability is present and, if 
so, whether it is at least as likely as 
not that the veteran's service-connected 
residuals of a fracture of the left ankle 
caused or aggravated the right ankle 
disability beyond its normal course.  If 
the left ankle disability caused an 
increase in the severity of any diagnosed 
right ankle disability, the examiner 
should specify, if possible, the extent 
to which the disability was aggravated.  
The examiner should set forth the 
rationale for any opinion expressed.  

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


